Name: Commission Regulation (EEC) No 3056/89 of 10 October 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 10. 89No L 293/22 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3056/89 of 10 October 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 13 October 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 1989. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. (2 OJ No L 355, 17. 12. 1987, p. 19. class="page"> 12. 10. 89No L 293/24 Official Journal of the European Communities Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 I 0805 10 15 I  Navels, Navelines, Nave ­ 298,21 7 738 0805 10 25 lates, Salustianas, Vernas, 0805 10 35 Valencia lates, Maltese, \ 0805 10 45 Shamoutis, Ovalis, Trovita 32,99 14,02 64 349 27 348 99,28 42,19 29,03 12,34 and Hamlins 2.60.3 0805 10 19  Others 126,74 3 288 0805 10 29 0805 10 39 0805 10 49 \ 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and \ similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 2.70.2 ex 0805 20 30  Monreales and Satsumas 2.70.3 ex 0805 20 50  Mandarins and Wilkings 2.70.4 ex 0805 20 70  Tangerines and others ex 0805 20 90 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 42,61 18,11 64,11 27,02 26,95 45,70 54,49 156,15 52,88 71,22 65,26 20,59 44,90 151,29 34,31 1 848 785 2 788 1 172 1 168 1 981 2 363 6 771 2 293 3 088 2 830 894 1 947 6 561 1 488 342.77 145,68 517,76 217,37 216.78 367,58 438,35 I 255,99 425,33 572,89 524,94 166,05 361,21 1 216,92 276,02 87,92 37,36 133.17 55,76 55,60 94,29 112,44 322.18 109,10 146,95 134,65 42,70 92,65 312,16 70,80 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolial J fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00 ¢  white 450,98 189,11 188,60 319,79 381,36 1 092,71 370,04 498,41 456,69 144,43 314,25 1 058,71 240,14 95 810 40 808 40 697 69 007 82 293 235 788 79 849 107 549 98 547 30 769 67 810 2 284 453 51 819 150,21 62,96 62,79 106,47 126,97 363,81 123,20 165,94 152,05 48,15 104,62 352,49 79,95 42,81 18,41 18,36 31,13 37,13 106,39 36,03 48,53 44,46 13,90 30,59 103,08 2338 2.90.2 ex 0805 40 00  pink 11 514 4 907 4 894 8 298 9 896 28 356 9 602 12 934 11 851 3 708 8 155 27 474 6 231 49,94 20,92 20,86 35,38 42,19 120,89 40,94 55,14 50,52 16,02 34,76 117,13 26,56 2.100 0806 10 11 Table grapes 0806 10 15 0806 10 19 l 2.110 080710 10 Water-melons 2.120 I Melons (other than water ­ I I melons) 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey || Dew, Onteniente, Piel de Sapo, Rochet, Tendral 2.120.2 ex 0807 10 90  Other 2,130 0808 10 91 0808 10 93 Apples 0808 10 99 2.140 ex 0808 20 31 Pears (other than the Nashi variety (Pyrus Pyrifolia)) 2 066 383,22 9830 333,40 8 652 36,88 71 943 111,00 32,46 ex 0808 2033 ex 0808 20 35 ex 0808 20 39 2.150 0809 10 00 Apricots 1 883 5 861 350,00 1 088,44 90,12 280,10 303,81 946,54 350 24154 33,76 104,92 64 688 201 540 101,58 315,80 29,28 91,252.160 0809 20 10 Cherries 0809 20 90 2.170 ex 0809 30 00 Peaches 2.180 ex 0809 30 00 Nectarines 57,13 119,19 158,86 193,75 403,10 538,80 5 028 10 350 13 982 21,43 44,72 59,61 41 809 85 878 116 265 64,51 134,39 179,39 18,86 38,81 52,462.190 0809 40 1 1 Plums 0809 40 19 47,64 43,38 135,01 27,68 57,46 76,99 189,75 179,42 214,59 78,25 311,41 439,12 1 200 2 497 3 339 8 229 7780 2.200 0810 10 10 Strawberries 222,71 463,46 619,32 1 526,29 1 443,17 1 726,08 0810 10 90 2.210 0810 40 30 391,52 370,20 442,77 Fruit of the species Vacci ­ nium myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia 1 327,87 1 255,56 1 501,68 547,59 2 193,76 3 080,17 34 458 32 582 38 969 14 210 55 447 79 090 146,91 138,91 166,14 60,58 241,79 341,73 286 531 270 928 324 038 118 161 469 011 656 203 442,11 418,03 499,98 182.31 728.32 1 026,96 129,29 122,25 146,22 53,31 207,24 296,59 chinensis Planch.) 2.230 ex 0810 90 90 Pomegranates 9 306 3 393 13 539 19 081 2.240 ex 0810 90 90 Khakis 629,41 2 517,54 3 541,33 161,45 646,42 910,752.250 | ex 0810 90 90 J Lychees